Boomer, J. (dissenting).
I respectfully dissent. The facts supporting the applications for the eavesdropping warrants were sufficient to show that "normal investigative procedures * * * reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ”. (CPL 700.20 [2] [d].) "The statutory requirements are not aimed at preventing electronic surveillance until all other possible methods of investigation have been exhausted. Rather, 'they only require that the agents inform the authorizing judicial officer of the nature and progress of the investigation and of the difficulties inherent in the use of normal law enforcement methods’ ”. (People v Versace, 73 AD2d 304, 307-308; see, People v Carson, 99 AD2d 664.) More traditional investigative techniques need not be exhausted if they are "impractical” (see, United States v Fury, 554 F2d 522, 530, n 7, cert denied sub nom. Quinn v United States, 433 US 910). The other investigative procedures *79requirement is "designed to assure that wiretapping is not resorted to in situations where traditional investigative techniques would suffice to expose the crime” (United States v Kahn, 415 US 143, 153, n 12; see also, United States v Fury, supra, p 530). "The required showing must be ' "tested in a practical and commonsense fashion” ’ (United States v Lilia, 699 F2d 99, 103; see, also, People v Versace, supra, p 307) in the context of the objectives of the investigation as delineated in the People’s application” (People v Carson, 99 AD2d 664, 665, supra).
Treating the People’s showing in a practical and commonsense fashion in the context of the objectives of the investigation as delineated in the application, I find that the court did not abuse its discretion in issuing the warrants. The applications show that the police used traditional investigative techniques to make three purchases of cocaine from a drug seller at the street level. These techniques were unsuccessful in revealing the identity of suppliers higher in the chain of illicit drug distribution and in gathering evidence against them. The seller of the cocaine had exhibited extreme wariness of police surveillance and was suspicious of the undercover officer who had made the purchases. It was obvious that he was unlikely to reveal the source of his supplier to the undercover officer and further surveillance of him was not only dangerous, but it would be unlikely to lead to information necessary to identify and convict his supplier and other wholesale distributors.
"[A] practical analysis indicates that normal procedures were unlikely to reveal evidence against the high echelon of the conspiracy”. (People v Versace, 73 AD2d 304, 308, supra.) Given the facts alleged in the application, that attempts to gain access to the upper hierarchy of the drug operation by the use of undercover operatives had failed, "and with the understanding that in a [cocaine] smuggling investigation ordinary methods of investigation are usually unavailing * * * there was substantial compliance with the statutory requirement”. (United States v Falcone, 364 F Supp 877, 890, affd 500 F2d 1401, 505 F2d 478, cert denied 420 US 955.)
Hancock, Jr., J. P., Callahan and Denman, JJ., concur with Green, J.; Boomer, J., dissents and votes to reverse the order and deny the motion in a separate opinion.
Order affirmed.